Citation Nr: 9925154	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  94-31 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Columbia, South Carolina Regional Office (RO).  A notice of 
disagreement was received in August 1994.  The statement of 
the case was issued in August 1994.  The substantive appeal 
was received in September 1994.  The veteran testified at a 
hearing before a hearing officer at the RO in February 1995.  
A transcript of that hearing is of record.  A supplemental 
statement of the case was issued in June 1995.  VA treatment 
reports were received in July 1995.  A rating action in 
August 1995 confirmed the denial of service connection for 
PTSD.  A supplemental statement of the case was issued in 
August 1995.  A lay statement was received in November 1995.  
A rating action in January 1996 again confirmed the denial of 
service connection for PTSD.  A supplemental statement of the 
case was issued in February 1996.  Military personnel records 
were received in January 1997.  A supplemental statement of 
the case was issued in March 1997.  

In March 1998, the Board remanded the case to the RO for 
further development.  The case was returned to the Board 
without the requisite development.  Accordingly, in April 
1998, the Board again remanded the case for further 
development.  Private treatment reports were received in May 
1998.  A medical statement was received in September 1998.  
Records from the U.S. Armed Services Center for Research of 
Unit Records (USASRUR) were received in December 1998.  A VA 
compensation examination was conducted in January 1999.  A 
supplemental statement of the case was issued in April 1999.  


REMAND

The veteran contends that he is suffering from PTSD due to 
stressors he experienced during his time in service.  In a 
statement dated in July 1993, the veteran reported that his 
friend and schoolmate Kenneth Frierson from Alcolu, South 
Carolina was killed in Vietnam at the same time that he was 
there.  The veteran indicated that he had had difficulty 
sleeping for the past 23 years; he stated that his 
experiences in Vietnam have caused him to experience 
nervousness, depression, stress, insomnia, fatigue, migraine 
headaches, dizziness, and seizures.  

On VA psychiatric examination in January 1999, the veteran 
reported that there was frequent bombing of his bunkers and 
constant shooting and shelling all night long.  He indicated 
that he saw "a fair amount of combat, including bodies, 
people being blown up and planes that were bombed."  PTSD 
was diagnosed.  The examiner explained that the veteran 
described symptomatology that would meet the criteria for 
PTSD based on "assumption of stressors of having enemy 
contact (emphasis added) as outlined in his claims file."  
The Board notes that the stressors described by the veteran 
which were the basis for his diagnosis of PTSD were 
verifiable events which have not been verified. 

While this case was in remand status, copies of statements 
and testimony the veteran provided concerning claimed 
stressful events during service in Southeast Asia were 
forwarded to the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  In December 1998, 
USASCRUR submitted a letter and attachments to the RO 
documenting the veteran's unit history as submitted by the 
37th Signal battalion. USASCRUR noted that enemy activities 
were indicated in the records; however, no specific attacks 
or casualties were listed.  It was explained that, in order 
to provide further research concerning combat incidents and 
casualties, the veteran needed to provide a more detailed 
accounting of those events.  

It was also reported that such organization did not maintain 
Morning Reports for the veteran's unit; such were reportedly 
obtainable from the National Personnel Records Center (NPRC).  
There is no indication in the record that the RO followed up 
on those suggestions for further development.

If USASCRUR requests a more specific description of the 
stressor in question, VA must immediately request the veteran 
to provide the necessary information.  See Zarycki v. Brown, 
6 Vet. App. 91, 99-100 (1993); Cohen v. Brown, 10 Vet. App. 
128, 148-149 (1997); MANUAL M21-1, Part VI, 11.38(f)(5) 
(1996).  Thus, the RO should contact the veteran again and 
request that he provide the most specific information he is 
able regarding the claimed stressors; i.e., the who, what, 
when and where, with date spans of less than seven days 
preferred.  

Since the RO has a duty to attempt to corroborate the 
veteran's claimed stressors and to ensure that an adequate VA 
examination is conducted, further development is required.  
To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  He 
should also be advised of the provisions 
of 38 C.F.R. § 3.158(a). 

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  The summary must include the 
units to which the veteran was assigned 
and the dates he served in particular 
areas so that it may be ascertained 
whether those areas were under constant 
enemy fire as described.  This summary, 
together with a copy of the DD 214 and 
the DA Form 20, or equivalent, and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  

3.  The veteran should then be afforded a 
VA psychiatric examination.  The examiner 
should be informed which stressors have 
been verified.  The examiner should state 
whether the veteran has PTSD based on 
such stressors.  If PTSD is diagnosed, 
the stressors supporting the diagnosis 
must be identified, as must be the 
evidence documenting the stressors.  The 
examiner should also specify what 
symptoms are related to PTSD as opposed 
to any other psychiatric disorders.  The 
claims folder, including a copy of this 
remand, must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should carefully 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  If not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  
5.  The RO should then review the record 
and readjudicate the issue on appeal.  If 
indicated, 38 C.F.R. § 3.158 (a) should 
be applied.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he receives further notice.  He has the right 
to submit additional evidence and argument on the matter on 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


